810 A.2d 637 (2002)
COMMONWEALTH of Pennsylvania, Appellee,
v.
Stephen FETTER, Appellant.
Supreme Court of Pennsylvania.
Argued October 23, 2002.
Decided November 13, 2002.
Vincent P. DiFabio, Paoli, for appellant, Stephen Fetter.
Thomas Ost-Prisco, Joseph W. Carroll, for appellee, Com.
D. Michael Fisher, William H. Ryan, Robert A. Graci, Mary Benefield Seiverling, for appellee amicus curiae, Attorney General.
Before ZAPPALA, C.J., and CAPPY, CASTILLE, NIGRO, NEWMAN, SAYLOR, EAKIN, JJ.

ORDER
PER CURIAM.
The Order of the Superior Court is affirmed.